Exhibit 10.16

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made and entered
into by and between Huron Consulting Group, Inc., its subsidiaries (including
Huron Consulting Services LLC), predecessors, successors, affiliates, directors,
officers, fiduciaries, insurers, employees and agents (jointly, the “Company”)
and Natalia Delgado (including herself, her heirs and assigns, jointly,
“Executive”).

WHEREAS, the Executive and the Company have entered into that certain Amended
and Restated Senior Management Agreement, dated January 1, 2010 (the “SMA”);

WHEREAS, the Executive and the Company desire to settle fully and amicably all
issues between them, including, but not limited to, any issues arising out of
Executive’s employment with the Company and the termination of that employment;

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the Executive and the Company (sometimes hereafter referred
to as the “Parties”), intending to be legally bound, agree as follows:

Section 1. Termination of Employment. The Executive’s employment with the
Company shall terminate effective as of the close of business on December 31,
2011 (the “Termination Date”). The Company shall continue Executive’s current
base salary, less applicable tax withholdings, and current welfare benefits (or
as the applicable plans may be amended) through the Termination Date. During
this period of time, Executive shall perform the duties and responsibilities as
may be assigned by the Chairman of the Company’s Board of Directors.

Section 2. Separation Benefits. Provided Executive’s employment is not
terminated by the Company for Cause (as defined in the SMA), or voluntarily by
Executive, prior to the Termination Date, then as of the Termination Date,
Executive shall become entitled to the following:

(a) Executive’s separation from employment will be reflected in the Company’s
personnel records as a retirement;

(b) All outstanding equity awards held by Executive, under the terms of the 2004
Omnibus Stock Plan, shall be treated as if vested, as set forth on Exhibit A
hereto. Any equity awards still unvested after the Termination Date under this
calculation are forfeited. The benefits provided hereunder shall be treated as
wages and subject to all applicable taxes and other payroll deductions required
by law.

Section 3. Termination of SMA. As of the Termination Date, the SMA shall
terminate in its entirety and, except as provided herein, the Parties shall have
no rights or obligations thereunder. In particular, Executive is not to receive
any of the benefits described in Section 5 of the January 1, 2010 Amended and
Restated Senior Management Agreement by and between Huron Consulting Group Inc.
and Natalia Delgado, except as specifically provided herein.



--------------------------------------------------------------------------------

Section 4. Termination of Benefits. Except as provided in Section 2 above,
Executive’s participation in all employee benefit (pension and welfare) and
compensation plans will cease as of the Termination Date. However, nothing
contained herein shall limit or otherwise impair Executive’s right to receive
pension or similar benefit payments which are vested as of the Termination Date
under any applicable tax qualified retirement or pension plan or other tax
qualified or non-qualified benefit plans, pursuant to the terms and conditions
of the applicable plan.

Section 5. General Release. In exchange for the benefits set forth in this
Agreement, Executive is waiving and releasing all known or unknown rights,
claims and causes of action Executive has or may have, as of the day Executive
signs this Agreement, against the Company arising out of or relating to
Executive’s employment, including Executive’s separation from employment. The
claims Executive is releasing include, but are not limited to, any and all
allegations that the Company:

(a) has discriminated or retaliated against Executive on the basis of age, race,
color, sex (including sexual harassment and pregnancy), national origin,
ancestry, disability (including the Americans With Disabilities Act), religion,
sexual orientation, gender identity and expression, marital status, parental
status, veteran status, source of income, entitlement to benefits, union
activities, or any other status protected by local, state or federal laws,
constitutions, regulations, ordinances or executive orders; or

(b) has violated the Fair Labor Standards Act, the Family Medical Leave Act, the
Employee Retirement Income Security Act, the Workers Adjustment and Retraining
Act, the National Labor Relations Act, the Labor-Management Relations Act,
Sarbanes-Oxley, the Uniformed Services Employment and Reemployment Rights Act,
the Lily Ledbetter Fair Pay Act of 2009, the Genetic Information
Nondiscrimination Act, and all other federal, state or local laws; or

(c) has violated its personnel policies, procedures, handbooks, any covenant of
good faith and fair dealing, or any express or implied contract of any kind
(including the SMA); or

(d) has violated public policy, statutory or common law, including claims for:
personal injury; breach of fiduciary duty; invasion of privacy; retaliatory
discharge; negligent hiring, retention or supervision; defamation; fraud;
intentional or negligent infliction of emotional distress and/or mental anguish;
intentional interference with contract; negligence; whistleblowing; detrimental
reliance; loss of consortium to Executive or any member of Executive’s family;
and/or promissory estoppel; or

(e) is in any way obligated for any reason, except as provided herein, to pay
Executive salary, compensation, benefits, commissions, bonuses, severance
benefits, vacation, paid time off, stock grants (including grants under the 2004
Omnibus Stock Plan), stock options, stock units, other stock-related benefits,
profit-sharing, damages, expenses, litigation costs (including attorneys’ fees),
back pay, front pay, disability or welfare or retirement benefits (other than
any accrued pension benefits), compensatory damages, punitive damages, and/or
interest.



--------------------------------------------------------------------------------

Section 6. Exclusions From General Release. Excluded from the General Release
above are any claims or rights which cannot be waived by law. Also excluded from
the General Release above are: (a) Executive’s right to file a charge with an
administrative agency, including the Equal Employment Opportunity Commission, or
participate in any agency investigation or proceeding (Executive is, however,
waiving Executive’s right to recover any money in connection with such a charge
or investigation and any right to recover money in connection with a charge
filed by any other individual or by the Equal Employment Opportunity Commission
or any other federal, state or local agency); (b) Executive’s vested rights, as
of December 31, 2011, under the terms of any retirement plan in which Executive
is a participant and the 2004 Omnibus Stock Plan, (c) rights under this
Agreement; and (d) any right to indemnification under any indemnification
agreement between Executive and the Company, applicable Directors and Officers
insurance policy or the by-laws or articles of incorporation of the Company or
any affiliated entities, as may be applicable.

Section 7. Covenant Not To Sue. A “covenant not to sue” is a legal term which
means Executive promises not to file a lawsuit in court. It is different from
the General Release of claims set forth above. Besides waiving and releasing the
claims covered by the General Release, Executive further agrees never to sue the
Company in any forum for any reason, including but not limited to claims, laws
or theories covered by the General Release. Notwithstanding this Covenant Not To
Sue, Executive may bring a claim against the Company to enforce this Agreement,
to challenge the validity of this Agreement under the Age Discrimination In
Employment Act or any claim that arises after the execution of this Agreement.
If Executive sues the Company in violation of this Agreement: (a) Executive
shall be liable to the Company for its reasonable attorneys’ fees and other
litigation costs incurred in defending against such a suit; and (b) the Company
shall be excused from making or continuing any further payments otherwise owed
to Executive under this Agreement.

Section 8. Confidentiality. Executive agrees to keep all terms of this Agreement
confidential, including but not limited to the fact and value of the benefits
set forth in this Agreement, except that Executive may make necessary
disclosures to Executive’s spouse, attorney(s), tax advisor(s) or as may be
required by law. Executive may also disclose to a prospective or actual employer
the post-termination covenants set forth in this Agreement.

The benefits set forth in this Agreement are contingent on Executive keeping the
confidentiality promise contained in this paragraph. Executive also acknowledges
the Company’s right to enforce this confidentiality provision in any court of
competent jurisdiction. Executive further agrees that if Executive breaches this
confidentiality provision, the Company will be irreparably harmed as a matter of
law and will be entitled to immediate injunctive relief, plus its reasonable
attorneys’ fees incurred in enforcing this provision.

Section 9. Resignation Of Employment And No Future Employment. Effective
December 31, 2011, Executive shall resign Executive’s employment with the
Company due to retirement including the positions of Senior Counsel and
Corporate Secretary. This Agreement shall serve as Executive’s resignation from
employment, and from those positions or any others which may be assigned to
Executive, effective December 31, 2011.



--------------------------------------------------------------------------------

Section 10. Cooperation. In connection with claims, disputes, negotiations,
investigations or lawsuits involving the Company, Executive shall provide the
Company with any information or reasonable assistance as may be reasonably
requested by the Company. In particular, Executive agrees to provide the
Employer with truthful certifications and representations in connection with any
financial reporting or other matters as may be requested by the Company. The
Company agrees to reimburse all reasonable expenses incurred by Executive in
connection with such assistance, including travel, meals, rental car, and hotel
expenses, if any; provided such expenses are approved in advance by the Company
and are documented in a manner consistent with expense reporting policies of the
Company as may be in effect from time to time. In the event the Company requests
any such continued assistance from Executive with respect to any ongoing SEC
investigations, actions, negotiations or otherwise, such assistance shall only
be provided pursuant a mutually agreed upon consulting agreement.

Section 11. Company Equipment and System Access. For six months Executive shall
continue to be provided a laptop computer, BlackBerry (or similar device) and
access to the Company’s OWA email website. The blackberry will be cleared of all
information and, as of January 31, 2012, the lap top will either be cleared of
all information or the Company will provide a replacement hard drive. The
Company will assist Executive in the retrieval and return of Executive’s
personal documents. If Executive enters into mutually agreeable consulting
agreement as referred to in Section 10, the Company will provide Executive with
access to Company records in order to provide the services contemplated therein.

Section 12. Post-Termination Covenants. Sections 6 (Restrictive Covenants and
Agreements), 7 (Ownership of Intellectual Property), 9.1 (Non-Exclusive Remedy
for Restrictive Covenants) and 9.3 (Prevailing Party) of the SMA shall remain in
full force and effect for the periods set forth therein. Furthermore, in
addition to all remedies available under this Agreement or under law, Executive
agrees that if Executive breaches the obligations in this Section 11 of this
Agreement, the Company shall have the right to discontinue and not provide any
outstanding pay and/or benefits that Executive would otherwise not have been
eligible to receive but for this Agreement, and Executive shall be obligated to
repay to the Company the full amount of such pay and benefits already received
under this Agreement.

Section 13. Non-Admissions. The fact and terms of this Agreement are not an
admission by either Party of liability or other wrongdoing under any law.

Section 14. Additional Executive Acknowledgments. Executive also agrees that:

(a) Executive is entering into this Agreement knowingly, voluntarily and with
full knowledge of its significance;

(b) Executive has not been coerced, threatened or intimidated into signing this
Agreement;

(c) Executive is competent as a matter of law to enter into this Agreement;

(d) Executive has read and reviewed this Agreement carefully and fully
understand this Agreement, including that Executive is waiving and releasing all
claims under federal, state and local laws (including discrimination laws based
on age, race, sex and other protected characteristics or conduct);



--------------------------------------------------------------------------------

(e) Executive is fully understands that the General Release does not waive
rights or claims that may arise after the date this Agreement is executed;

(f) Executive has been given a period of at least twenty one (21) days within
which to consider this Agreement;

(g) Executive has been advised in writing to consult with an attorney before
signing this Agreement; and

(h) The consideration which Executive is receiving in this Agreement is in
addition to anything of value to which Executive is already entitled.

Section 15. Severability. If any part of this Agreement is found to be invalid,
the rest of the Agreement will be enforceable.

Section 16. Notices. Any notice required by this Agreement shall be provided as
follows:

 

To:   

Natalia Delgado

2828 Broadway

Apt 10C

New York, NY 10025

   To:   

James H. Roth

Chief Executive Officer

Huron Consulting Group Inc.

550 W. Van Buren

Chicago, IL 60607

  

Section 17. Complete Agreement. This is the entire Agreement between Executive
and the Company regarding the separation of Executive’s employment with the
Company and resolves all matters, claims and disputes between Executive and the
Company. Other than what is provided in this Agreement, Executive is not
entitled to receive any other benefits, the Company is not obligated to provide
any other benefits, and Executive has not relied on any representation by the
Company, oral or written, in executing this Agreement.

Section 18. Effective Date. Executive has seven (7) days after Executive
executes this Agreement to revoke this Agreement. This Agreement shall become
effective and enforceable on the eighth (8th) day after Executive signs this
Agreement if Executive does not revoke it before then.

(remainder of page intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

NATALIA DELGADO       HURON CONSULTING GROUP INC.

/s/ Natalia Delgado

      BY: /s/ John McCartney       TITLE: Chairman

DATE December 22, 2011

      DATE December 22, 2011



--------------------------------------------------------------------------------

Exhibit A

Natalia Delgado-Accelerated Vesting Schedule-Based on 12-31-2011 Pro Ration (Per
RSA Agreement Terms)

 

          A     B     C     D     E     F     G     H     I     J     K        
                                              (G/F)     (B)     (Hx1)     (I-H)
 

Grant Award
Tranches Still
Subject to Vesting

        Total Shares in
Grant     Total Shares
in Unvested
Tranche     Last Vest
Date     Vest Date     Termination
Date     Total Days Worked
Since Last Vesting
(“Service Number”)     Denominator
Per
Agreement
Terms     Pro Rata
Ratio     Unvested
Shares
Subject to
pro Ration     Shares
Vested
(rounded)     Shares
Forfeited  

Grant 3/1/2008 Tranche 4

    RSA        5,000        1,250        3/1/2011        3/1/2012       
12/31/2011        305        365        0.835616        1,250        1,045.00   
    205.00   

Grant 3/1/2009 Tranche 3

    RSA        6,380        1,595        3/1/2011        3/1/2012       
12/31/2011        305        365        0.835616        1,595        1,333.00   
    262.00   

Grant 3/1/2009
Tranche 4

    RSA        6,380        1,595        3/1/2011        3/1/2013       
12/31/2011        305        730        0.417808        1,595        666.00     
  929.00   

Grant 1/11/2010 Tranche 2

    RSA        10,553        2,638        1/11/2011        1/11/2012       
12/31/2011        354        365        0.969863        2,638        2,558.00   
    80.00   

Grant 1/11/2010 Tranche 3

    RSA        10,553        2,638        1/11/2011        1/11/2013       
12/31/2011        354        730        0.484932        2,638        1,279.00   
    1,359.00   

Grant 1/11/2010 Tranche 4

    RSA        10,553        2,638        1/11/2011        1/11/2014       
12/31/2011        354        1,095        0.323288        2,638        853.00   
    1,785.00   

Grant 2/18/2010 Tranche 1

    PSU        8,298 *      5,532        1/1/2011        12/31/2012       
12/31/2011        364        730        0.498630        5,532        2,758.00   
    2,774.00   

Totals

                      17,886.00        10,492.00        7,394.00   

 

* Earned PSUs -2/3subject to vesting 12/31/2012

Original PSU grant had a target of 20,956 shares. 39.6% were earned bassed on
12-31-2010 results.

 

20,956.00

     39.6 %      8,298.58       (8,298 used in proxy statement)        2,766.00
      Shown as vested in proxy statement        5,532.58       Subject to
continued vesting